Title: From John Adams to William Cranch, 23 January 1788
From: Adams, John
To: Cranch, William


          
            My dear Nephew
            Grosvenor Square Jan. 23. 1788
          
          I am much obliged to you for your kind Letter of the 5. of December, and for a former one, and for the important Intelligence conveyed in both.
          Braintree could not have made a wiser Choice of Delegates to Convention, and We may now depend upon a wise decision from our Town. We can Scarcely hope to hear of the Result of the Massachusetts Convention, before We embark. March is the Month fixed for our Departure, and We hope to be home in May. Accept of my Thanks for the good News of my Sons. I almost envy them and you, the felicity of your Prospects. Clouds and Darkness hung over my head, at your time of Life, and soon afterwards the Sword of Damocles. The rising Generation have such Assistances in study at this day, which had no Existence thirty years ago, that the Life of a Lawyer is relieved from many of its Thorns.
          May God bless you my dear sir and your young Companions in your virtuous and honourable Pursuits, and grant the Pleasure of seeing and assisting you, to your / affectionate Uncle
          
            John Adams
          
        